Fourth Court of Appeals
                                  San Antonio, Texas
                                          June 3, 2016

                                      No. 04-16-00227-CR

                                     Allen John MURRAY,
                                            Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR5283
                           Honorable Ray Olivarri, Judge Presiding

                                         ORDER
        On April 4, 2016, the trial court appointed James C. Oltersdorf to represent appellant in
this appeal. On May 18, 2016, the clerk’s record was filed. On May 24, 2016, seven volumes of
the reporter’s record were filed. On June 2, 2016, the court reporter filed a notification of late
record asking for a thirty-day extension of time to file the reporter’s record. The extension was
granted. The remainder of the reporter’s record is therefore due on June 26, 2016.

        On June 2, 2016, appellant filed three pro se motions: (1) a motion to dismiss his court-
appointed counsel; (2) a motion to appoint another appellate counsel; and (3) a motion asking
this court to direct the court reporter to prepare the reporter’s record and provide him a copy.

        Appellant has filed a pro se motion to dismiss his court-appointed attorney on appeal
stating only that he has lost faith in and does not trust his advice. In Texas, a defendant has no
right to appointed counsel of choice. See Malcom v. State, 628 S.W.2d 790, 791 (Tex. Crim.
App. 1982); Lyles v. State, 582 S.W.2d 138, 141 (Tex. Crim. App. 1979). The court of criminal
appeals has repeatedly stated that a court is under no duty to search until it finds an attorney
agreeable to the defendant. Id.; Gonzales v. State, 532 S.W.2d 343 (Tex. Crim. App.1976). Once
the court has appointed an attorney to represent the indigent defendant, the defendant has been
accorded the protections provided under the Sixth and Fourteenth Amendments to the United
States Constitution and article 26.04 of the Texas Code of Criminal Procedure. Chase v. State,
706 S.W.2d 717, 719 (Tex. App.CCorpus Christi 1986, no pet.). The defendant then carries the
burden of proving he is entitled to a change of counsel. Id. Here, appellant has not met that
burden. Appellant’s pro se motion to dismiss his court-appointed counsel and pro se motion to
appoint another appellate counsel are therefore DENIED.
       As stated above, the reporter’s record is already being prepared and appellant is
represented by court-appointed counsel who has access to the reporter’s record. Appellant’s pro
se motion asking this court to direct the court reporter to prepare the reporter’s record and
provide him a copy of the reporter’s record is therefore DENIED AS MOOT.



                                                   _________________________________
                                                   Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of June, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court